MEMORANDUM **
Alvaro Rodriguez, a former California state prisoner, appeals pro se from the district court’s judgment dismissing as Necfc-barred his 42 U.S.C. § 1983 action challenging two misdemeanor convictions from 1993. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Sacks v. Office of Foreign Assets Control, 466 F.3d 764, 770 (9th Cir.2006). We affirm.
The district court properly dismissed Rodriguez’s action because a judgment in Rodriguez’s favor would necessarily imply the validity of his convictions, and Rodriguez failed to allege that his convictions were reversed, expunged, or otherwise called into question. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2864, 129 L.Ed.2d 383 (1994).
Rodriguez’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.